                Case 2:18-cv-00556-TSZ Document 32 Filed 01/04/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       GLACIER NORTHWEST, INC.,
 6                            Plaintiff,
 7         v.                                           C18-556 TSZ

 8     CEMENTAID INTERNATIONAL                          MINUTE ORDER
       MARKETING, LTD.,
 9
                              Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)    Having reviewed the parties’ Joint Status Report, docket no. 31, indicating
   that the underlying matter, Homeowners Association v. Almaden Tower Venture, LLC, is
13
   still ongoing in Santa Clara County Superior Court, with a jury trial scheduled for
   February 1, 2021, but a pandemic-related continuance until April 2021 likely to be
14
   entered later this week, the Court DIRECTS the parties to file another Joint Status Report
   within fourteen (14) days after resolution of the Almaden Tower matter or by July 30,
15
   2021, whichever occurs earlier.
16          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 4th day of January, 2021.
18

19                                                     William M. McCool
                                                       Clerk
20
                                                       s/Gail Glass
21                                                     Deputy Clerk

22

23

     MINUTE ORDER - 1
